DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been canceled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the reference numerals should be deleted.  Correction is required.  See MPEP § 608.01(b). Please verify correct abstract(2) submitted same date.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 16, 28, 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thalmayer et al US 9,634, 227

The reference to Thalmayer et al deals with the design of a MEMs type resonator where the oscillatory system(resonator and anchors, etc) are designed as a system, see figure 1A, where anchors and interdigitated finger tuning elements are configured with several types of anchor structures that allow for various modes (useful) and spurious type. 

    PNG
    media_image1.png
    899
    660
    media_image1.png
    Greyscale

The figure above showing the useful modes and parasitic spur(s) that are a result of the superposition of the desired modes in the resonator system and various anchors.

The particular adjustment, that is, the design of the anchor is shown by way of the design and flow chart  and col.9 below, with repetitive anchoring and adjustment of anchor DOF during calibration/simulation mode. 

    PNG
    media_image2.png
    779
    510
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    889
    1077
    media_image3.png
    Greyscale

Spurious mode suppression with adjustment of anchors
The method steps being inherent to the above.

Allowable Subject Matter
Claims 17-27 , 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849